Citation Nr: 1337579	
Decision Date: 11/18/13    Archive Date: 11/26/13

DOCKET NO.  07-28 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

2.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, currently has jurisdiction over the Veteran's VA claims folder.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in January 2012.

When this case was before the Board in March 2012, it was remanded for further development.  It is now before the Board for further appellate action.

Separately, in a September 2012 rating decision, the RO denied the appellant's claim for increased ratings for diabetes mellitus and posttraumatic stress disorder.  According to the electronic Veterans Appeals Control and Locator System (VACOLS), the appellant filed a notice of disagreement (NOD) with respect to that decision.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

TDIU

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total rating based on individual unemployability, due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Here, the Veteran filed a claim for TDIU in September 2011 and specified at that time that he could not work due to his posttraumatic stress disorder (PTSD) and diabetes.  During the January 2012 hearing, the Veteran testified that at his previous job at Sam's Club, he had to walk from one end of the building to the other which caused his feet to hurt really badly so he just decided to "give up" because "he couldn't take it anymore."  See January 2012 hearing transcript, pages 9-10.

It appears from the testimony provided at the hearing that the Veteran decided to quit his job due in part to his foot pain.  The Board acknowledges that TDIU was adjudicated in a September 2012 decision, but it is unclear whether the RO considered the Veteran's service-connected peripheral neuropathy disabilities in its adjudication of his TDIU claim.  The Veteran received a General Medical Pension examination in January 2012, but the examiner only considered the Veteran's service-connected diabetes mellitus as well as his nonservice-connected spine disability.   Therefore, an examination must be conducted that considers only the Veteran's service-connected disabilities.  Since the Veteran has asserted that he is unemployable due to his peripheral neuropathy, a notice of disagreement with respect to the TDIU determination is not required as it is part of the increased rating claim.

Private Treatment Records

The Veteran reported in an October 2008 VA treatment record that he was prescribed Lyrica by Dr. S. Clark in Pelham.  As records of treatment by Dr. Clark could be relevant to the Veteran's claim for a higher evaluation for neuropathy of his upper and lower extremities, an attempt should be made to obtain these records.

Social Security Administration Records

A September 2012 RO decision indicates that records from the SSA were received by VA in August 2012.  These records appear to be in a temporary folder which is located at the Regional Office.  These records must be reviewed by the Board prior to rendering a decision on the issue on appeal.  Therefore, the temporary folder must be associated with the claims file before the case is returned to the Board.

Electromyogram (EMG) results

A May 2008 VA treatment record notes that EMG studies were conducted in May 2008 and March 2011.  These records were scanned into the system but were not included in the Virtual VA.  These records could be pertinent to the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain any recent VA treatment records since August 2012.  

Also obtain the results of EMG studies conducted in May 2008 and March 2011, which were scanned.  If the agency of original jurisdiction is unable to access the reports through VistA Imaging, the VA facility should be contacted for copies of the results.

2. Request that the Veteran provide or authorize the release of any medical records not already of record that are pertinent to his claims, including any treatment records from Dr. S. Clark in Pelham.  

3. Obtain the temporary folder located at the Regional Office and associate it with the claims file.  This temporary folder should include the Veteran's SSA records.

4. After the above is complete and after reviewing the Veteran's VA Form 21-8940 (submitted in September 2011) and any other evidence submitted subsequent to the last adjudication of the claims, undertake any further development action deemed necessary.

5. Schedule the Veteran for the appropriate VA medical examination(s).  The examiner should provide information concerning the effects of the service-connected disorders (e.g., PTSD, diabetic nephropathy with hypertension, diabetes mellitus, hypertension, peripheral neuropathy of the upper and lower extremities, tinnitus, ischemic heart disease, malaria, cataracts, hearing loss and erectile dysfunction) on the Veteran's ability/inability to obtain and maintain any form of substantially gainful employment consistent with his education and industrial background, but not taking into consideration his age or other non service-connected disabilities.

If the Veteran's service-connected disabilities do not render him unemployable, the examiner should report the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.

6.  Thereafter, readjudicate the issues on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


